 

IN THE UNITED STATES DISTRICT COURT MAR 5 2019
FoR THE DIsTRICT oF MoNTANA me k _ ,
BILLINGS DIVISI()N ois}rii¢¢$oli'iig§ia?§u"

JENNIFER TIPTON and SLEEKEZ,
LLC, a Wyoming limited liability
company,

Plaintif`f`s,
vs.

HAL HORTON,

Defendant.

 

 

Bi|h'ngs

CV l9-25-BLG-SPW

ORDER

Before the Court is a motion f`or an emergency temporary restraining order

and preliminary injunction filed by Plaintiffs Jennifer Tipton and SleekEZ, LLC.

(Doc. 3).

Before a Court may grant a temporary restraining order Without notice and

opportunity to respond to the adverse party, the movant must allege specific facts

in a verified complaint that clearly show immediate and irreparable damage will

result before the adverse party can be heard in opposition. Fed. R. C. P.

65(b)(1)(A). “Economic injury alone does not support a finding of irreparable

harm, because such injury can be remedied by a damage award.” Rent-A-Center,

Inc. v. Canyon Televz'sion & Appliance Rental, Inc., 944 F.Zd 597, 603 (9th Cir.

l99l). But intangible injuries, such as a company’s reputation or business
goodwill, can qualify as irreparable harm. Rent-A-Center, 944 F.Zd at 603.

Here, the Plaintiff`s’ action is for money damages. Although in addition to
money damages the Plaintiffs allege they Will suffer harm to their reputation,
Which can serve as the basis for a preliminary injunction, the Plaintiffs do not show
the alleged harm to their reputation is so immediate that Horton should be
precluded from responding

The motion for an emergency temporary restraining order is denied. The
Court Will Wait for Horton’s response to the motion for the preliminary injunction

DATED this __5_`_/§£y er March, 2019.

SUSAN P. WATTERS
United States District Judge

